 
SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT, dated as of  January 6, 2014
(this “Amendment”), to the Securities Purchase Agreement by and between
Retrophin, Inc. (f/k/a Desert Gateway, Inc.), a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages thereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”), dated as of February 12, 2013 and amended as of August 14, 2013
(the “Agreement”).
 
WITNESSETH
 
WHEREAS, Section 5.6 of the Agreement provides that the Agreement may be amended
by the Company and the Purchasers holding at least a majority in interest of the
Shares then outstanding;
 
WHEREAS, the Company and the Purchasers party hereto, representing a majority in
interest of the Shares outstanding, desire to amend the Agreement to reflect the
changes set forth herein.
 
NOW THEREFORE, in consideration of the foregoing premises and the agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties hereto agree as follows:
 
Section 1.                      Definitions.  Except as otherwise expressly
provided herein, capitalized terms used herein but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.
 
Section 2.                      Amendment to Agreement.
 
Section 4.11(i) of the Agreement is hereby amended and restated to read as
follows:
 
(i)           Notwithstanding the foregoing, this Section 4.11 shall not apply
in respect of (i) an Exempt Issuance or (ii) the issuance of any shares of
Common Stock registered with the Commission under the Company’s registration
statement on Form S-1 (File No. 333-192936), initially filed with the Commission
on December 18, 2013.
 
Section 4.12(a) of the Agreement is hereby amended and restated to read as
follows:
 
(a)           From the date hereof until forty-five (45) days after the
Effective Date, neither the Company nor any Subsidiary shall issue, enter into
any agreement to issue or announce the issuance or proposed issuance of any
shares of Common Stock or Common Stock Equivalents; provided, however, that the
foregoing restrictions shall not apply to (i) the announcement of, or the
consummation of the transactions contemplated by, the Securities Purchase
Agreement, dated as of August 14, 2013, by and between the Company and each
purchaser identified on the signature pages thereto, including, without
limitation, the issuance of Common Stock and Common Stock purchase warrants
(including the issuance of Common Stock upon the exercise thereof) or (ii) the
announcement or consummation of the sale of any shares of Common Stock
registered with the Commission under the Company’s registration statement on
Form S-1 (File No. 333-192936), initially filed with the Commission on December
18, 2013.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.                      Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Amendment shall
be determined in accordance with the provisions of the Agreement.
 
Section 4.                      Counterparts.  This Amendment may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
Section 5.                      Effect.  Except as otherwise provided herein,
the provisions of the Agreement shall remain unmodified and in full force and
effect, and each Party shall continue to perform in accordance with the terms of
the Agreement.
 
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.
 

 
RETROPHIN, INC.
           
By:
/s/ Marc Panoff       Name Marc Panoff       Title Chief Financial Officer      
   

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]
 
 
 
[Signature Page to Second Amendment to Securities Purchase Agreement]
 
 